Citation Nr: 1708543	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  05-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for hair loss.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 2000 to February 2004.  His service included active duty aboard the U.S.S. Augusta.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously before the Board in January 2008, September 2009, January 2011 and May 2016 at which times the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran initially requested in March 2016 to testify before the Board at a hearing to be held at the RO, but he later withdrew his request in writing in May 2016.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  A liver condition, variously diagnosed as non-alcoholic fatty liver disease (NAFLD) and non-alcoholic hepatic steatosis (NASH), first manifested after military service and is unrelated to any in-service event, including exposure to ionizing radiation.

2.  Under the circumstances of this case, the Veteran's hair loss, diagnosed as androgenic (androgenetic) alopecia, is not a disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disorder, variously diagnosed as NAFLD and NASH, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2016).

2.  The criteria for service connection for hair loss, diagnosed as androgenic (androgenetic) alopecia, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1701(1), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159 (b). 

The notice requirements were met in this case by a February 2005 letter. This letter notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in April 2005.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the issues on appeal and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Also, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded VA examinations.  In addition, medical opinions were obtained based on the examiners' review of the Veteran's electronic claims files.  The Board finds that these VA examination reports and medical opinion reports, along with the other evidence of record, are adequate to make a determination in this appeal. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Pertinent Law and Regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993). "  A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Service connection may be granted for congenital or hereditary diseases if initially manifested in, or aggravated by service.  VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, diseases of hereditary origin can be incurred in service. VAOPGCPREC 67-90.  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  " In this context, the term "pathology" is used in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology."  Id.   

Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38  U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Regarding the first approach, as it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include:  leukemia (other than CLL), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

To consider a claim under the second approach under § 3.311, the evidence must show:  (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311 (b)(2). 

If a claim is based on a disease other than one listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Finally, with respect to the third approach, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

III.  Analysis

At the outset, the Board notes that the Veteran's claims for service connection for hair loss and for a liver disorder involve his assertion that he was exposed to radiation while serving aboard the U.S.S. Augusta.  The Veteran explained that there was a coolant spill in the engine room which took approximately 45 minutes to clean up.  He said he was patrolling the bridge at the time and denied ever being in the area of the spill, but he said that the cleanup team walked past him and that the team was holding a bag containing the coolant.  He denied having any physical contact with the coolant or the cleanup crew.  

The Board concedes that the Veteran was exposed to ionizing radiation while serving aboard the U.S.S. Augusta during the period from December 16, 2001, to March 27, 2002.  While the spill that the Veteran reports is not documented in his service treatment records, there is a Record of Occupational Exposure to Ionizing Radiation that shows that he had a total effect dose equivalent of 00.005 REM.  Accordingly, the Board's analysis of the claims below includes the fact that the Veteran was exposed to ionizing radiation at a total effect dose equivalent of 00.005 REM. 

Service Connection for a Liver Disorder

The Veteran attributes his liver disorder to service, to specifically include exposure to radiation while serving aboard the U.S.S. Augusta.  

As far as the claimed liver disorder, medical records show that the Veteran reported at an initial VA outpatient clinic visit in February 2005 that he tried to get life insurance in April 2004, but that he had been rejected due to blood test results showing an abnormal liver.  He added that repeat tests were performed and were still abnormal.  He also said that a right upper quadrant ultrasound performed at a Chinese hospital revealed hepatic steatorrhea of unclear etiology. 

In March 2005, an abdominal ultrasound was performed by VA revealing mild attenuation of the signal in the liver, consistent with cirrhosis or steatosis.  The Veteran was subsequently diagnosed by VA examiners in March 2005 and December 2009 as having NAFLD.  The December 2009 examiner reported that given the fact that there was no information in the veteran's service medical records regarding his liver function it was not possible to state whether a liver disorder was manifested during the veteran's active duty service without resorting to mere speculation.

In January 2010, the Veteran reported to a VA outpatient clinic to re-establish primary care and for a follow up for his liver condition.  He said he had not been seen since 2007.  He also reported that he thought that he had gained about 20 pounds since then.  A January 2010 record from the VA nutrition clinic notes that he had had a 20 pound weight gain in 2 years and needed education on a low fat diet.  It also notes that he had a history of fatty liver disease associated with weight gain.

Blood tests performed in February 2010 revealed slightly elevated liver function tests.  An abdomen sonogram was also performed in February 2010 revealing marked fatty infiltration of the liver in the right upper quadrant.  The Veteran was referred to the gastrointestinal (GI) clinic.  

A February 2010 record from the GI clinic shows that the Veteran's liver function tests had trended down in 2007 when he lost weight.  However, he was again noted to have elevated liver function tests in December 2009 in the right upper quadrant and had returned to the clinic in January 2010 for follow up.  He was seen in the nutrition clinic in February 2010.  A March 2010 VA record shows that the Veteran had elevated liver function tests and that based on a review of his diet he was consuming excess fat.

The Veteran was advised following repeat blood testing in September 2010 that his liver enzyme numbers had greatly improved since January 2010.  He was advised to continue to work on his diet and exercise and to follow up every six months.  

An abdominal CT scan performed during a VA follow up visit in September 2011 revealed interval resolution of fatty infiltration of the liver.  The examiner reported that with weight loss and reduction of "LDL", the Veteran's fatty liver had resolved, according to imaging.  The examiner said that no further intervention or biopsy was needed, and that the Veteran was encouraged to continue his healthy lifestyle.  

A VA examiner reported in December 2015 that the Veteran had been diagnosed as having marked fatty infiltration of the liver consistent with NASH based on a February 2010 ultrasound, and that after going on a simvastatin regimen and losing weight, he was found on a computed tomography (CT) scan in September 2011 to have resolution of fatty change in liver.  

Despite the medical evidence outlined above showing that the Veteran's liver condition, variously diagnosed as NAFLD and NASH has resolved, the fact that the condition arose at a point during the pendency of this appeal satisfies the element of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

As is set out above, the Veteran has established a present liver disability as well as inservice exposure to radiation.  Thus, the issue turns on the so-called "nexus" requirement.  Shedden, 381 F.3d at 1163.

In terms of presumptive service connection based on the Veteran's exposure to ionizing radiation, he did not participate in a radiation risk activity as defined by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), nor is his liver disorder a presumptive disease under 38 U.S.C.A. § 1112 (c)(2) and 38 C.F.R. § 3.309(d)(2).  Therefore, presumptive service connection on this basis is not warranted.  Also, as his liver disorder is not a radiogenic disease under 38 C.F.R. § 3.311 and he has not cited or submitted competent scientific or medical evidence that the liver disorder is a radiogenic disease, the procedural advantages prescribed in 38 C.F.R. § 3.311 do not apply.  

Regarding direct service connection under 38 C.F.R. § 3.303, the Veteran has not been shown to have had a chronic liver disability in service.  38 C.F.R. § 3.303(b).  In this regard, liver function tests were not performed in service and the Veteran's service treatment records do not contain any complaints or findings that pertain to his liver.  Rather, as the facts above show, the Veteran was initially made aware that he had elevated liver enzymes following private testing in July 2004 which, according to the Veteran, was performed in relation to his April 2004 application for life insurance.  He was diagnosed sometime thereafter, in 2004 or 2005, as having NAFLD/NASH.  Accordingly, service connection under 38 C.F.R. § 3.303(b) is not warranted.

As far as the provisions of 38 C.F.R. § 3.303(d), the only medical nexus evidence of record weighs against the Veteran's claim.  In this regard, a VA examiner in February 2012 opined that the Veteran's liver disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  He explained that the condition of NASH was diagnosed after separation from service and that service treatment records are negative for evidence of liver problems.  Because this examiner did not consider the Veteran's exposure to radiation, the AOJ obtained another VA medical opinion in October 2016.  See May 2016 Board remand.  After reviewing the Veteran's electronic claims file, the October 2016 examiner opined that it is less likely than not that any dose of radiation contributed to the Veteran's NAFLD and/or NASH.  The examiner explained that the condition appears to have resulted from diet and weight gain as shown by resolution of his abdominal ultrasound and liver lab test abnormalities with diet and weight loss.  He said that isolated steatohepatitis without other systemic manifestations would not be characteristic of ionizing radiation damage, especially at such extremely low levels of exposure as noted in his Record of Occupational Exposure to Ionizing Radiation.  He concluded by stating that resolution of steatohepatitis and liver test abnormalities with diet and weight loss indicates that any liver abnormalities were metabolic and not a result of radiation or other exposures during Navy service.

To the extent that the Veteran attributes his liver disorder to service, while he is certainly competent to report what he experiences through one of the senses, the etiology of his liver disorder, to include medical causation, is a complex medical matter beyond the expertise of a layperson.  See Layno v. Brown, 6 Vet. App 465, 470 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the negative opinions of the VA examiners in February 2012 and October 2016, who are medical professionals, constitute the most probative evidence of record in addressing the nexus requirement.  Shedden, 381 F.3d at 1163.

Inasmuch as an essential element of the claim for service connection for a liver disorder has not been established, i.e., (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claim on this basis and the claim of entitlement to service connection for a liver disorder, variously diagnosed as NAFLD and NASH, must be denied.  38 U.S.C.A. § 5107(b); Shedden, supra.


Service Connection for Hair Loss

The Veteran asserts that he first noticed that he was losing the hair on his head in service.  His service treatment records do not show reports or findings of hair loss.  Nevertheless, the Board does not dispute his assertions that he first noticed hair loss on his head in service.

The first documentation of hair loss is a February 2005 initial VA outpatient note.  This note contains the Veteran's complaints of hair loss since service.  The Veteran said that everyone had been telling him that he was losing hair, although he felt like it had stopped.  He was diagnosed as having alopecia - likely male pattern baldness.  He was subsequently diagnosed at a VA examination in December 2009 as having male pattern hair loss.  

The Veteran was again diagnosed as having alopecia/male pattern baldness at a February 2012 VA examination.  This examiner reported that the Veteran had male-pattern hair loss in anterior central scalp with significant thinning of hair.  She noted symmetrical slight-to-moderate thinning of hair on sides and posterior of scalp, and no patches or lesions seen.  She estimated that the percent of exposed area affected was 13% and that the percent of the entire body affected was 2%.  

In August 2016, the AOJ obtained a medical opinion from a VA examiner.  After reviewing the Veteran's electronic claims file, the examiner reported that the Veteran had androgenetic alopecia.  He explained that androgenetic alopecia (male pattern balding) is thought to occur to some degree in 50% of people by the age of 50.  

As the medical evidence outlined above shows, the Veteran's hair loss is due to male pattern baldness, also known as androgenic/androgenetic alopecia.  There is no other etiology suggested in the medical evidence.  As far as the Veteran's contention that his hair loss is the result of exposure to radiation, this was addressed by the VA examiner in October 2016 who stated that the Veteran's hair pattern was not areata totalis, a hair loss pattern associated with radiation.  He explained that such a condition would manifest as hair loss distributed over the body including the eyebrows, eyelashes and pubic hair rather than the mild anterior scalp hair loss pattern that was shown in the Veteran's 2004 photograph.  

The Board finds that the opinion of the October 2016 VA examiner as well as the diagnoses of androgenic/androgenetic alopecia rendered by the December 2009, February 2012, August 2016 and October 2016 VA examiners, all of whom are medical professionals, constitute the most probative evidence of record as to the diagnosis and etiology of the Veteran's hair loss.  These opinions ultimately outweigh the Veteran's contention that his hair loss is due to his exposure to radiation.  See Layno v. Brown, 6 Vet. App 465, 470 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board must next determine whether the Veteran's androgenic alopecia, which first manifested in service, is considered a disability for VA disability purposes.  The Board finds in this case that it is not.  That is, the weight of evidence shows that the condition is not a disease, but rather is a normal variant for the Veteran.  In this regard, the VA examiners in February 2012 and October 2016 unequivocally state that the Veteran's androgenic alopecia is a normal variant, with the February 2012 examiner going on to report that it is not an illness and does not cause functional impairments.  This examiner reported that the condition was genetic and a normal variant of hair loss patterns.  Similarly, the October 2016 VA examiner reported that even if the condition began in service, it would not have represented a defect or disease, rather it was a natural progress of a variant hair growth pattern related to maturation, male hormone production and aging.  The August 2016 VA examiner explained that due to the frequency of androgenetic alopecia and lack of medical sequelae, many experts believe that it should be considered a normal variant such as blue eyes or brown hair.  While he reported that androgenetic alopecia is known to be familial or hereditary in origin, he did not classify it as a hereditary disease process.  Rather, he responded "N/A" to a question contingent on the diagnosis being a disease process.  He concluded by stating that the Veteran's claimed hair loss is characteristic of mild androgenetic alopecia due to a normal genetic variant response to male hormone production.  There is no contrary medical evidence on file.  It follows that since the Veteran's androgenic alopecia is not shown to be a disease, further consideration of the precedent opinions of the Office of General Counsel with respect to congenital diseases is not warranted.  38 C.F.R. § 19.5,VAOPGCPREC 82-90 and 67-90.  

In conclusion, the Board finds that the Veteran's claimed hair loss, diagnosed as male pattern hair loss/androgenic alopecia, is shown by the weight of medical evidence in this case to not be a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity.  See 38 C.F.R. § 3.303; VAOPGCPREC 82-90 and 67-90.  Thus, he has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application and the claim of entitlement to service connection for hair loss, diagnosed as androgenic alopecia, must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a liver disorder, variously diagnosed as NAFLD and NASH, is denied.

Service connection for hair loss, diagnosed as androgenic alopecia, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


